     Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 1 of 9 - Page ID#: 31




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

    JOSE CRISTOBAL CARDONA,                       )
                                                  )
          Petitioner,                             )     Civil Action No. 7:20-cv-00035-GFVT
                                                  )
    v.                                            )
                                                  )
    HECTOR JOYNER, Warden,                        )         MEMORANDUM OPINION
                                                  )                 &
          Respondent.                             )               ORDER
                                                  )


                                        *** *** *** ***

         Petitioner Jose Cristobal Cardona is an inmate currently confined at the United States

Penitentiary (“USP”)-Big Sandy located in Inez, Kentucky. Proceeding without an attorney,

Cardona has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 seeking

relief from his sentence and has paid the $5.00 filing fee. [R. 1; R. 6.] This matter is before the

Court to conduct the initial screening required by 28 U.S.C. § 2243. Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).1

                                                 I.

         In September 2001, Cardona was charged in an indictment issued by a grand jury in the

United State District Court for the Western District of Texas of one count of conspiracy to

possess with intent to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),

and 846 (Count One); one count of conspiracy to possess with intent to distribute heroin in




1
  A petition will be denied “if it plainly appears from the petition and any attached exhibits that
the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the United
States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).
  Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 2 of 9 - Page ID#: 32




violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846 (Count Two); one count of possession

with intent to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)

(Count Three); and one count of possession with intent to distribute heroin in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C) (Count Four). After a jury found Cardona guilty on all four

counts, he was sentenced in March 2003 to a term of imprisonment of 480 months on Count

One, 240 months on Count Two, 480 months on Count Three, and 240 months on Count Four,

all to run concurrently to each other, for a total term of imprisonment of 480 months. See United

States v. Cristobal-Cardona, 2:01-cr-251-WSS-1 (W.D. Tex. 2001).

       Cardona’s conviction and sentence were affirmed by the United States Court of Appeals

for the Fifth Circuit in April 2008. Id. at R. 398. In June 2008, Cardona filed a motion to vacate

his sentence under 28 U.S.C. § 2255. Cardona’s § 2255 motion was partially granted, but only

with respect to his claim that he was entitled to a new sentencing hearing following a hearing

pursuant to Faretta v. California, 422 U.S. 806 (1975), to determine whether Cardona knowingly

and voluntarily waived his right to counsel at sentencing. Id. at R. 493; R. 495. After holding a

Faretta hearing on August 27, 2009, the district court found that Cardona waived the right to

legal representation by counsel at sentencing, id. at R. 508, and Cardona was then re-sentenced

to the previously-imposed 480-month term of imprisonment on December 15, 2009. Id. at R.

587. His subsequent efforts to seek relief from his sentence through various motions for relief

from judgment and requests to supplement his § 2255 application in the sentencing court, as well

as at least two other petitions filed pursuant to 28 U.S.C. § 2241 in this Court, have been

unsuccessful. See Cardona v. Kizziah, 7:17-cv-91-KKC (E.D. Ky. 2017) (dismissing Cardona’s

§ 2241 petition claiming that he has been subjected to “involuntary servitude” because he was




                                                 2
  Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 3 of 9 - Page ID#: 33




“forced to represent [himself]” in his criminal prosecution); Cardona v. Sepanek, No. 7:16-cv-

83-KKC (E.D. Ky. 2016) (same).

       Cardona has now filed a new petition pursuant to 28 U.S.C. § 2241 in this Court, arguing

that he is entitled to relief from his sentence in light of the Sixth Circuit’s decision in United

States v. Havis, 927 F.3d 382 (6th Cir. 2019). Specifically, Cardona claims that he was

sentenced as a “Career Offender” under the Sentencing Guidelines and that, in light of Havis, he

is “retroactively innocent of Career Offender sentence in both 5th and 6th Circuits.” [R. 1 at 5.]

However, the Court must deny relief because Cardona’s claims is not cognizable in a § 2241

habeas corpus petition and because it is without merit.

                                                  II.

       A federal prisoner generally may not use a § 2241 petition to challenge the enhancement

of his sentence. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). Rather, a

prisoner who wishes to challenge the legality of his conviction or sentence must file a motion

under § 2255. Id. (explaining the distinction between a § 2255 motion and a § 2241 petition).

The “savings clause” of 28 U.S.C. § 2255(e) creates an extraordinarily narrow exception to this

prohibition if the remedy afforded by § 2255 is “inadequate or ineffective” to test the legality of

the prisoner’s detention. Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir. 2004). A motion

under § 2255 is not “inadequate or ineffective” simply because the prisoner’s time to file a §

2255 motion has passed; he did not file a § 2255 motion; or he did file such a motion and was

denied relief. Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002); Taylor v. Gilkey,

314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available “only when a structural

problem in § 2255 forecloses even one round of effective collateral review...”). Rather, to

properly invoke the savings clause, the petitioner must be asserting a claim that he is “actually



                                                   3
  Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 4 of 9 - Page ID#: 34




innocent” of the underlying offense by showing that, after the petitioner’s conviction became

final, the United States Supreme Court issued a retroactively applicable decision re-interpreting

the substantive terms of the criminal statute under which he was convicted in a manner that

establishes that his conduct did not violate the statute, Wooten v. Cauley, 677 F.3d 303, 307-08

(6th Cir. 2012), or establishing that – as a matter of statutory interpretation – a prior conviction

used to enhance his or her federal sentence no longer qualifies as a valid predicate offense. Hill

v. Masters, 836 F.3d 591, 599-600 (6th Cir. 2016). However, “a federal prisoner cannot bring a

claim of actual innocence in a § 2241 petition through the saving clause without showing that he

had no prior reasonable opportunity to bring his argument for relief.” Wright v. Spaulding, 939

F.3d 695, 705 (6th Cir. 2019)

       Here, Cardona purports to challenge the enhancement of his sentence resulting from his

alleged classification as a Career Offender under the Sentencing Guidelines. The decidedly

narrow scope of relief under § 2241 applies with particular force to challenges not to convictions,

but to the sentence imposed. Peterman, 249 F.3d at 462; Hayes v. Holland, 473 F. App’x 501,

502 (6th Cir. 2012) (“The savings clause of section 2255(e) does not apply to sentencing

claims.”). To be sure, there is a very limited exception under which federal prisoners have been

permitted to challenge their sentences in a § 2241 petition. However, a prisoner may only

proceed in this manner if he can show: “(1) a case of statutory interpretation, (2) that is

retroactive and could not have been invoked in the initial § 2255 motion, and (3) that the

misapplied sentence presents an error sufficiently grave to be deemed a miscarriage of justice or

a fundamental defect.” Hill, 836 F.3d at 595. The Sixth Circuit further expressly limited its

decision in Hill to “prisoners who were sentenced under the mandatory guidelines regime pre-

United States v. Booker, 543 U.S. 220 (2005).” Hill, 836 F.3d at 599. Finally, the Sixth Circuit



                                                  4
    Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 5 of 9 - Page ID#: 35




has made it clear that the retroactive case of statutory interpretation on which the petitioner relies

must be a United States Supreme Court decision, not a decision from a United States Court of

Appeals. See Hill, 836 F.3d at 600 (limiting its decision to cases involving “a subsequent,

retroactive change in statutory interpretation by the Supreme Court”); see also Hueso v.

Barnhart, 948 F.3d 324 (6th Cir. 2020) (holding that a prisoner may not seek habeas relief under

§ 2241 based solely on a federal circuit court case; rather, the retroactive case of statutory

interpretation on which the prisoner relies must come from the Supreme Court).

        Cardona does not meet the foregoing requirements. First, Cardona’s petition is based on

a false factual premise – that Cardona was subject to an enhanced sentence as a “Career

Offender” under the Sentencing Guidelines. Cardona made a similar claim that he was

erroneously subject to the “Career Offender” enhancement provided by the Sentencing

Guidelines in the direct appeal of his sentence to the Fifth Circuit. The Fifth Circuit specifically

noted that, although Cardona claimed that he was subject to the “career offender enhancement,”

this statement was inaccurate, as Cardona’s “PSR indicates the career offender enhancement was

not applied to him because his base offense level was higher than the offense level from the

career offender table.” See United States v. Cardona, No. 03-50150 (5th Cir. March 10, 2008) at

p. 19.2 The Fifth Circuit further found that the district court’s calculation of Cardona’s criminal

history category was correct and otherwise affirmed the district court’s application of the United

States Sentencing Guidelines. Id. For this reason alone, Cardona’s claim in his § 2241 petition

that his sentence was improperly enhanced by the Career Offender provisions of the Sentencing

Guidelines is without merit.



2
 The Court may “take judicial notice of proceedings in other courts of record.” See Rodic v.
Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir.1980); Granader v. Public Bank, 417
F.2d 75, 82-83 (6th Cir. 1969). See also Fed. R. Evid. 201(b)(2).
                                                  5
  Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 6 of 9 - Page ID#: 36




       Nor was Cardona’s current sentence imposed under a pre-Booker mandatory Guidelines

regime. To be sure, Cardona was originally sentenced pre-Booker in March 2003. On appeal, the

Fifth Circuit found that it was unnecessary to vacate Cardona’s sentence post-Booker, as any

error in sentencing Cardona under mandatory Sentencing Guidelines did not affect his substantial

rights. Id. at 23-24. The Fifth Circuit explained that Cardona’s Sentencing Guidelines

calculation recommended a range of 360 months to life imprisonment, thus the district court’s

sentence of 480 months was ten years over the lower limit of his Guidelines range, indicating

that he would have received the same sentence under an advisory sentencing regime. Id.

       As predicted by the Fifth Circuit, when Cardona was re-sentenced under an advisory

sentencing regime in 2009 (four years after Booker was issued), the district court imposed the

same sentence imposed previously. See United States v. Cristobal-Cardona, 2:01-cr-251-WSS-1

(W.D. Tex. 2001) at R. 587. Thus, because Cardona was re-sentenced post-Booker, Cardona’s

claim does not fall within Hill’s limited exception for bringing a § 2241 petition to challenge his

underlying sentence. See Loza-Gracia v. Streeval, 2019 WL 4199908, at *2 (6th Cir. Mar. 12,

2019) (“Loza-Gracia cannot proceed under Hill because he was sentenced in 2011, long after the

Supreme Court’s January 2005 Booker decision made the guidelines advisory rather than

mandatory.”); Contreras v. Ormond, No. 18-5020 (6th Cir. Sept. 10, 2018) (“[The petitioner’s]

case does not fall within the narrow exception recognized by Hill because he was sentenced post

Booker in 2009, under the advisory sentencing guidelines.”); Arroyo v. Ormond, No. 17-5837

(6th Cir. April 6, 2018) (holding that since the petitioner was sentenced after Booker, his “claim

does not fall within Hill’s limited exception for bringing a § 2241 habeas petition to challenge a

federal sentence”).




                                                 6
    Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 7 of 9 - Page ID#: 37




        In addition, Cardona does not rely on a retroactive change in statutory interpretation by

the Supreme Court that is applicable to his case, as is required to proceed with his claim in a §

2241 petition via the savings clause of § 2255(e). See Hill, 836 F.3d at 600; Hueso, 948 F.3d at

326. Instead, Cardona relies on the Sixth Circuit’s decision in Havis which is, of course, not a

Supreme Court decision. In Hueso, the Sixth Circuit made clear that “[i]n addition to whatever

else our reasonable-opportunity standard demands, it requires a Supreme Court decision that

adopts a new interpretation of a statute after the completion of the initial § 2255 proceedings.”

Hueso, 948 F.3d at 333 (emphasis added).3

        Nor has Cardona “shown that anything prevented or foreclosed him from making his

argument at his sentencing, on direct appeal…, or in an initial § 2255 motion.” Wright, 939 F.3d

at 706. Indeed, Cardona raised a challenge to the applicability of the Career Offender provisions

of the Guidelines on direct appeal (which the Fifth Circuit construed as a challenge to the district

court’s calculation of Cardona’s criminal history category, since Cardona was not sentenced as a

Career Offender) and his challenge was rejected by the Fifth Circuit. See United States v.

Cardona, No. 03-50150 (5th Cir. March 10, 2008) at 17, 19. Although Cardona raised a plethora

of arguments in his § 2255 motion to vacate (and in his multiple supplements to his motion), a

challenge to the calculation of his sentence under the Sentencing Guidelines was not among

them. See United States v. Cristobal-Cardona, 2:01-cr-251-WSS-1 (W.D. Tex. 2001) at R. 495

(district court’s 135-page Memorandum Opinion and Order thoroughly analyzing Cardona’s

many claims for relief presented in his § 2255 petition and rejecting all but his Faretta claim).



3
 It is worth noting that Cardona’s reliance on Havis also appears to be misplaced as a
substantive matter. In Havis, the Sixth Circuit held that “attempt” crimes do not qualify as a
predicate “controlled substance offense” for purposes of the Career Offender provisions of the
Sentencing Guidelines. See Havis, 927 F.3d at 387. However, because Cardona was not
sentenced as a Career Offender under the Guidelines, Havis does not apply to him.
                                                 7
    Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 8 of 9 - Page ID#: 38




However, having raised this challenge to his sentence on direct appeal, there is no reason that

Cardona could not have also raised it in his original § 2255 motion. Similarly, Cardona has

previously filed at least two other § 2241 petitions in this Court in which he could have also

raised his claims for relief from his sentence.4 Thus, because Cardona cannot show “he had no

prior reasonable opportunity to bring his argument for relief,” Wright, 939 F.3d at 705, he cannot

now use the saving clause to get another bite at the apple. Id. at 706.

        For all of these reasons, Cardona does not fall within the limited exception recognized by

Hill and Wright, and, therefore, he may not challenge his sentence in this § 2241 proceeding. In

the alternative, his claim for relief from his classification as a “Career Offender” under the

Sentencing Guidelines is without merit, as he was not classified as a Career Offender at

sentencing.

        Accordingly, it is hereby ORDERED as follows:

        1. Cardona’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

              DENIED.

        2. This action is DISMISSED and STRICKEN from the Court’s docket.

        3. A corresponding Judgment will be entered this date.




4
  Although the Court declines to dismiss Cardona’s petition as an abuse of the writ at this time,
Cardona is advised that the Court is unlikely to be so forgiving in the future. See Sanders v.
United States, 373 U.S. 1, 18 (1963) (“[I]f a prisoner deliberately withholds one of two grounds
for federal collateral relief at the time of filing his first application, in the hope of being granted
two hearings rather than one or for some other such reason, he may be deemed to have waived
his right to a hearing on a second application presenting the withheld ground…Nothing in the
traditions of habeas corpus requires the federal courts to tolerate needless piecemeal litigation, to
entertain collateral proceedings whose only purpose is to vex, harass, or delay.”); Dietz v. U.S.
Parole Comm'n, 260 F. App'x 763, 765 (6th Cir. 2008) (“Although habeas corpus petitions filed
pursuant to § 2241 are not subject to the strict bars on second and successive petitions imposed
on 28 U.S.C. § 2255 habeas petitions, courts may decline to address claims brought repeatedly.”)
(citing 28 U.S.C. § 2244(a)).
                                                   8
Case: 7:20-cv-00035-GFVT Doc #: 8 Filed: 04/30/20 Page: 9 of 9 - Page ID#: 39




    This 30th day of April, 2020.




                                      9
